DETAILED ACTION
This office action is in response to applicant’s filing dated November 9, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4, 6-17, 19, 20, 23, 24, 26-28, 31, 35-38, 40-42, 49, 52, 97, 99, and 100 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed November 9, 2020.   Claim(s) 5, 18, 21, 22, 25, 29, 30, 32-34, 39, 43-48, 50, 51, 53-96, 98, 101, and 102 were previously canceled.

Election/Restrictions
 Applicant’s election without traverse of Group I, drawn to a method for treating or preventing an NMD-dependent tumor, the method comprising administering an effective amount of an NMD-inhibitor to a patient having an NMD-dependent tumor in the reply filed on November 9, 2020 is acknowledged.
Claims 35-38, 97, 99 and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2020.


    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale

as the elected NMD-inhibitor species; phosphor-Upf1 as the elected SMG-1 marker species; breast tumor as the elected NMD-dependent tumor species; a formulation species further comprising a proteasome inhibitor, bortezomib; SMG1 as the elected NMD component species; AIMP2 as the elected cancer-associated gene species; and SSFPQ as the elected slice regulator species in the reply filed on November 9, 2020 is acknowledged.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2020.
Claim(s) 1-4, 6-17 , 19, 20, 26-28, 31, 40-42, 49, and 52 are presently under examination as they relate to the elected species:  Compound 1, 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3- yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one:

    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale

phosphor-Upf1, breast tumor, bortezomib, SMG1, AIMP2, and SSFPQ.


Priority
The present application is a 371 of PCT/US18/17970 filed on February 13, 2018, which claims benefit of US Provisional Application No. 62/458,837 filed on February 14, 2017.  The effective filing date of the instant application is February 14, 2017. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 31, 40-42, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maquat et al (US 20160279110 A1).
Regarding claims 1 and 31, Maquat teaches a method of treating cancer in a subject comprising administering to the subject with cancer a therapeutically effective amount of an 

Regarding claims 40-42 and 49, the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient.”  However: “reducing tumor size” or “decreasing mortality of a patient” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (NMD-inhibitor) is being administered to the same subjects (a subject suffering from breast cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient,” by practicing the method taught by the prior art: “the administration of an NMD-inhibitor to a patient suffering from breast cancer,” one will also be “reducing tumor size” or “decreasing mortality of a patient,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing tumor size” or “decreasing mortality of a patient”) of the method taught by the prior art (“the administration of an NMD-inhibitor to a patient suffering from breast cancer”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, the teachings of Maquat anticipate the method of claims 1, 31, 40-42 and 49.


Claim(s) 1, 31, 40-42, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhuvanagiri et al (WO 2014/180996 A1, cited in the IDS filed July 21, 2020).
Regarding claims 1 and 31, Bhuvanagiri teaches a method for treating or preventing a disease responsive to inhibition of nonsense-mediated mRNA decay in a mammal comprising administering to the mammal in need of such treatment or prevention a therapeutically effective amount of 5-azacytidine, a pharmaceutically acceptable salt, or a prodrug thereof (claim 9); 5-azacytindine is an NMD inhibitor (page 3, line 5).  

Regarding claims 40-42 and 49, the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient.”  However: “reducing tumor size” or “decreasing mortality of a patient” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (NMD-inhibitor) is being administered to the same subjects (a subject suffering from breast cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“reducing tumor size” or “decreasing mortality of a patient”) of the method taught by the prior art (“the administration of an NMD-inhibitor to a patient suffering from breast cancer”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, the teachings of Bhuvanagiri anticipate the method of claims 1, 31, 40-42 and 49.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 10, 11, 15, 31, 40-42, 49, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1) in view of Han et al (Oncology Reports, 2014; 31:2569-2578).
Regarding claims 1-4, 6, 7, 10, 11, 15, 31, and 52, Fultz teaches a method of treating a cancer comprising administering an effective amount of a TOR kinase inhibitor in combination with an effective amount of a protein stability inhibitor to a patient having a cancer, wherein the TOR kinase inhibitor is a compound of formula (I) (claim 1); wherein the cancer is a solid tumor (claim 3); wherein the solid tumor is hepatocellular carcinoma (HCC) or breast cancer (claim 6), wherein the compound of formula (I) is a compound from Table A (claim 8 and [0196]), in one embodiment the mTOR kinase inhibitor is compound 1, in one embodiment, Compound 1 is 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one [0007]; and the protein stability inhibitor is bortezomib (claim 15).  Fultz does not teach the cancer is SMG-1 dependent.  
However, Han teaches SMG-1 is downregulated in HCC and may represent a promising biomarker for predicting the prognosis of HCC (Abstract).  Han teaches it is known that SMG-1 inhibits the mTOR (mechanistic target of rapamycin) signaling pathway which contributes to the regulation of cell growth, metabolism and aging in response to nutrients, cellular energy stage and growth factors, thus, inhibiting the development of cancer and other diseases of aging; numerous studies have demonstrated the importance of the mTOR pathway in patients with HCC (page 2576, left, last paragraph); more importantly, it has also been suggested that the mTOR pathway is associated with the poor prognosis of HCC; most of the genes which inhibit the mTOR pathway have been confirmed as tumor-suppressor genes in HCC; the mTOR 
 	As such, since Fultz teaches a method of treating a solid cancer, hepatocellular carcinoma or breast cancer comprising administering Compound 1, and since Han teaches SMG-1 is downregulated in HCC and may represent a promising biomarker for predicting the prognosis of HCC, SMG-1 inhibits the mTOR signaling pathway, and decreased or deleted expression of SMG-1 results in the loss of the negative regulation of the mTOR signaling pathway, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a cancer treatable by inhibition of the mTOR pathway, hepatocellular carcinoma (HCC) or breast cancer, comprising administering Compound 1, to identify if the cancer is dependent on SMG-1 since the prior art teaches that SMG-1 is a promising biomarker of prognosis and SMG-1 inhibits the mTOR pathway.

Regarding claims 40-42 and 49, the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient.”  However: “reducing tumor size” or “decreasing mortality of a patient” will naturally flow from the teachings of (or method made obvious by) the prior art 
In other words, even though the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient,” by practicing the method made obvious by the prior art: “the administration of an effective amount of Compound 1 to a patient suffering from hepatocellular cancer or breast cancer determined to be SMG-1 dependent,” one will also be  “reducing tumor size” or “decreasing mortality of a patient,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing tumor size” or “decreasing mortality of a patient”) of the method made obvious by the prior art (“the administration of an effective amount of Compound 1 to a patient suffering from hepatocellular cancer or breast cancer determined to be SMG-1 dependent”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Taken together, all this would result in the practice of the method of claims 1-4, 6, 7, 10, 11, 15, 31, 40-42, and 52 with a reasonable expectation of success.

Claims 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1) in view of Han et al (Oncology Reports, 2014; 31:2569-2578) as applied to claims 1-4, 6, 7, 10, 11, 15, 31, 40-42, 49, and 52 above, and further in view of Ohno (US 2004/0137592 A1).
The combination of Fultz and Han suggest all the limitations of claims 11-12 (see above 103) except wherein the SMG-1 dependent tumor is characterized by modulation of SMG1-marker, phsopho-Upf1.  
However, Ohno teaches human SMG-1 has an autophosphorylation activity and an activity of phosphorylating UPF1/SMG-2 and SMG-1 activity means an activity of phosphorylating Upf1/SMG-2.  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by measuring phospho-Upf1 since the prior art teaches that SMG-1 has an activity of phosphorylating Upf1, resulting in the practice of the method of claims 8, 9, and 12-14 with a reasonable expectation of success.



Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1) in view of Han et al (Oncology Reports, 2014; 31:2569-2578) as applied to claims 1-4, 6, 7, 10, 11, 15, 31, 40-42, 49, and 52 above, and further in view of Kim et al (US  2011/0136119 A1).

However, Kim teaches a variant of AIMP2 lacking exon 2 gene, named as AIMP2-DX2 gene, is specifically expressed in cancer cells and the AIMP2-DX2 gene cans siRNA targeting AIMP2-DX2 can be used in the diagnosis of cancer (abstract); AIMP2-DX is specifically expressed in a variety of cancer cells including breast cancer and liver cancer [0056]; the disclosed method is useful in diagnosing a variety of cancers including breast cancer and liver cancer [0102]; AIMP2-DX2 was detected in MCF7 (breast adenocarcinoma cell) [0181]; the formation of AIMP2-DX2 was evaluated in normal and cancer tissue (hepatocellular carcinoma); AIMP2-DX2 was detected in liver cancer tissues [0186].
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by determining the presence of the cancer-associated gene AIMP2 mutation, AIMP2-DX2, since the prior art teaches that AIMP2-DX2 can be used in the diagnosis of cancer, resulting in the practice of the method of claims 16 and 20 with a reasonable expectation of success.
 

Claims 19, 20, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1) in view of Han et al (Oncology Reports, 2014; 31:2569-2578) as applied to claims 1-4, 6, 7, 10, 11, 15, 31, 40-42, 49, and 52 above, and further in view of Clarke et al (WO 2006/135886 A2).

However, Clarke teaches a method of classifying a cancer comprising determining the expression of two or more genes in a cancer sample and classifying to either high risk or low risk group (claim 41), wherein the stem cell gene signature comprises genes in Table 11A (claim 50) wherein the cancer is breast cancer (clam 51) and Table 11A includes the gene SFPQ, which reads on SSFPQ.   In some embodiments, markers identified as being up or down-regulated in solid tumor stem cells using the gene expression microarray methods of the present invention are further characterized using tissue microarray, immunohistochemistry, Northern blot analysis, siRNA or antisense RNA inhibition, mutation analysis, investigation of expression with clinical outcome, as well as other methods disclosed herein (page 90, 1st paragraph).
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by determining the presence of the cancer-associated gene SSFPQ or mutation thereof, since the prior art teaches that SSFPQ can be used in the classifying of a cancer as high or low risk groups, resulting in the practice of the method of claims 19, 20, and 26-28 with a reasonable expectation of success.

Conclusion
Claims 1-4, 6-17, 19, 20, 26-28, 31, 40-42, 49, and 52 are rejected.
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/Examiner, Art Unit 1628